DETAILED ACTION

Claim Objections
	The objection to claims 1 and 4 are withdrawn in view of Applicant's amendment, filed August 10, 2022. 

Claim Rejections - 35 USC § 102
	The rejections of claims 1-3 and 16 under 356 U.S.C. 102(a)(1) in view of Kondo (WO 2014/142189 A1) are withdrawn in view of Applicant's amendment, filed August 10, 2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kleine (US PG Pub. No. 2013/0108878) and, optionally, in view of Hirayama (US PG Pub. No. 2014/0010980). 
Regarding claims 1, 2, and 16, Kleine teaches a vehicle comprising an integrated structure including first plate comprising steel and a second plate comprising a fiber-reinforced composite material including reinforcing fiber, which may be glass fiber, that is impregnated with resin (i.e. a non-conductive fiber) (Abstract; par. 8, 10-12, 15, 17, 40, 66).  A material joint (i.e. "thermal bonding layer") is formed at the interface between the first and second plates and comprises the resin of the second plate bonded to a surface of the first plate (par. 13).  
The teachings of Kleine differ from the current invention in that the resin is not explicitly taught to be non-conductive.  However, Kleine does teach that the resin of the second plate hardens after the compression molding process (par. 34-35), where the blank is heated and conformed to the shape of the metal first plate.  As such, the resin in Kleine's second plate appears to be a thermoplastic and it would have been obvious to use a non-conductive resin, such as a non-conductive thermoplastic resin, to make the composite product because the reference gives no indication of the resin being conductive and, lacking any teaching that they should be conductive, one of ordinary skill in the art would have had no reason to use a conductive resin to make the product.  Additionally, one of ordinary skill in the art would understand that thermoplastic (or even thermosetting) resins used in such products are generally and/or always non-conductive.  
Hirayama further teaches a composite metal/thermoplastic part useful for automotive components and teaches a variety of non-conducting thermoplastics that can be used for the product (Abstract; par. 29, 64).  In particular, Hirayama teaches various polyamides that offer a good balance of material functionality, mechanical characteristics, and chemical resistance (par. 30). Accordingly, it would have been obvious to one of ordinary skill in the art to configure the prior art product to include one of the polyamides or other non-conductive thermoplastics taught by Hirayama as the resin in the fiber-and-resin composite layer in order to achieve a good balance of material functionality, mechanical characteristics, and chemical resistance, and because Hirayama teaches that such thermoplastics are suitable for use in making composite metal/resin parts that are used in the automotive industry.  

Regarding claim 3, although Kleine does not explicitly teach that his integrated structure has the recited shape, which might be considered a difference from the current invention, as shown in Figure 2, the first plate (1) forms first curved portion comprising a first recessed groove shape and including a first floor region (i.e. the flat/horizontal part of layer 1) and first side regions (i.e. the slanted regions of layer 1) and the second plate (10) forms a second curved portion comprising a second recessed groove shape and including a second floor region (i.e. flat part of layer 10) and second side regions (i.e. the slanted regions of layer 10) (Fig. 2).  Additionally,  as no criticality has been established, the decision to form the structure and its component layers into the recited shape(s) is a prima facie obvious selection of shape that does not distinguish the claimed product over the prior art.  See MPEP 2144.04.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kleine and, optionally, Hirayama, as applied to claim 3 above, and further in view of Tresse (US PG Pub. No. 2015/0290903). 
Regarding claim 4, the teachings the cited prior art differ in that the taught integrated structure is not disclosed to include one or more coupling holes or slit flanges positioned as claimed.  However, as discussed above, Kleine's product does include a metal layer adjoined to fiber-reinforced layers. Tresse further teaches a composite sheet for vehicle components and teaches to include protrusions (i.e. "flanges") on the surface of a metal sheet that is to be adjoined to a fiber-reinforced composite sheet (Abstract, 35).  During the joining of the metal sheet (20) and composite sheet (12), the protrusions pass through the composite sheet, thereby creating corresponding slits or "coupling holes", and then are bent substantially parallel to the sheet, thereby coming in close contact with the composite sheet (par. 13, 16, 52, 56, Fig. 3).  The interfaces between the two materials can be produced at the edge or middle of the composite part (par. 60). Tresse further teaches that the adjoined sheets can then be further processed in a mold and/or more easily handled with other machinery and that the taught connectors/connections reduce difficulties in such operations (par. 8, 30, 32).  Accordingly, it would have been obvious to one of ordinary skill in the art to include one or more protrusions, i.e. "flanges", on the metal sheet (i.e. first plate) of Kleine and to allow the protrusions to pass through, thereby creating slits and/or coupling holes, and be folded over the composite sheet(s) (i.e. second plate(s)), as taught by Tresse in order to enhance bonding between the sheets of the structure and to eliminate/reduce difficulties encountered while handling or molding the structure.  It further would have been obvious to one of ordinary skill in the art to include the protrusion(s) and holes they form at any location(s) on the prior art structure, including in a location that will be molded to form a side region, in order to enhance the connections between the layers and improve handling and because Tresse indicates the connectors/connections can be placed anywhere on such structures.  As no particular structure is recited or defined for the claimed "slit flanges" or the "coupling holes", the protrusions of Tresse qualify as "slit flanges" and the openings they create/occupy qualify as "coupling holes".  

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kleine and, optionally, Hirayama, as applied to claim 3 above, and further in view of Bergman (WO 87/02745).
Regarding claim 4, the teachings the cited prior art differ in that the taught integrated structure is not disclosed to include one or more coupling holes or slit flanges positioned as claimed.  However, as discussed above, Kleine's product includes overlapping and adjoined plates and is intended for a vehicle body.  Bergman further teaches a vehicle component including overlapping/adjoined plate parts that includes a first, lower plate (3) with tongues (17, "slit flanges") cut into it that extend through corresponding apertures (19) of a second, upper plate (1) (p. 1, ln. 5-15; Figs.1-3).  The tongues (17) are also fold over and come into contact (i.e. "close contact") with the second plate to form a mechanical interlock by the co-action of the two plates (col. 5, ln. 10-24).  Bergman teaches that the formed joint is substantially smooth on its upper side and that it is secured against both peeling and shearing (par. 6, 12-17).  Accordingly, it would have been obvious to one of ordinary skill in the art to include one or more tongues (i.e. "slit flanges") on the first plate that project into corresponding apertures and to fold over the second plate(s), as shown by Bergman, in Kleine's product in order to create a mechanical interlock by the co-action between the plates and to form a smooth joint that is secured against both peeling and shearing.  It further would have been obvious to one of ordinary skill in the art to include the protrusion(s) and apertures at any location(s) on the structure, including in a location that will be molded to form side regions, in order to enhance the connections and incur the benefits taught by Bergman those locations on the product.

Claims 1-3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US PG Pub. No. 2017/0001418) in view of Hirayama and Kondo (WO 2014/142189 A1), cited herein according to an English language translation.  
Regarding claims 1, 2, and 16, Cho teaches a vehicle comprising an integrated structure comprising a metal first plate (300) and a second plate (100 or 200) comprising a fiber-reinforced composite material including a resin and a reinforcing (i.e. "reinforced") fiber (Abstract; par. 17, 23, 35, 36).  As Cho teaches that the metal layer is adhered to the composite layer(s) via a heat-press treatment, the bonded region located at the interface of the surface of the metal layer (300) and the nearest composite layer (200) qualifies as a "thermal bonding layer" (par. 17, 18; Fig. 3).  Alternatively or additionally, the composite layer (200), which forms a thermal bond between the metal layer and the upper composite layer (300), may be considered a "thermal bonding layer" (Fig. 3).
The teachings of Cho differ from the current invention in that the resin is not explicitly taught to be non-conductive. However, Cho's disclosure of thermally bonding his composite layer to the metal layer (discussed above) appears to indicate that a thermoplastic resin is used in his product.  As such, and it would have been obvious to use a non-conductive resin, such as a non-conductive thermoplastic resin, to make the prior art composite product because the reference gives no indication of the resin being conductive and, lacking any teaching that the resin should be conductive, one of ordinary skill in the art would have had no reason to use a conductive resin to make the product.  Additionally, one of ordinary skill in the art would understand that thermoplastic (or even thermosetting) resins used in such products are generally and/or always non-conductive.  
Hirayama further teaches a composite metal/thermoplastic part useful for automotive components and teaches a variety of non-conducting thermoplastics can be used for the product (Abstract; par. 29, 64).  In particular, Hirayama teaches various polyamides that offer a good balance of material functionality, mechanical characteristics, and chemical resistance (par. 30).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the prior art product to include one of the polyamides or other non-conductive thermoplastics taught by Hirayama as the resin in the fiber-and-resin composite layer in order to achieve a good balance of material functionality, mechanical characteristics, and chemical resistance, and because Hirayama teaches that such thermoplastics are suitable for use in making composite metal/resin parts that are used in the automotive industry.  
The teachings of Cho differ from the current invention in that the type of metal used in the metal layer is not disclosed.  However, Cho does teach that his product is intended to be used in a vehicle (Abstract).  Kondo further teaches that high tensile steel sheets may be combined with fiber-reinforced resin composite layers to form composite automobile body parts that require high strength and light weight (par. 40, 66).  Accordingly, it would have been obvious to one of ordinary skill in the art to utilize a high-tensile steel as the metal sheet in Cho's product because Kondo teaches that it is appropriate and useful for forming high-strength, light-weight composite panels for automobile body parts, and in order to render Cho's product suitable for use as an automobile body part.  

Regarding claim 3, the teachings of Cho differ from the current invention in that the layers of his integrated structure, or the structure as a whole, are not taught to have the recited shape(s).  However, Cho does teach that his integrated structure is intended to be used as a component in a vehicle (par. 23, 36).  Kondo further teaches a composite product used as the center pillar member of an automobile that, as shown in his Figures 1 and 2, has a first plate (12) forming a first curved portion comprising a first recessed groove shape and including a first floor region (i.e. the flat/horizontal part of layer 12) and first side regions (i.e. the roughly vertically-oriented regions of layer 12) and a second plate (15) forming a second curved portion comprising a second recessed groove shape and including a second floor region (i.e. flat part of layer 15) and second side regions (i.e. the roughly vertically-oriented regions of layer 15).  Accordingly, it would have been obvious to one of ordinary skill in the art to fashion Cho's integrated structure and its respective layers to have the shape(s) depicted by Kondo in order to configure it for use as a center pillar member in an automobile.  Additionally, as no criticality has been established, the decision to form the structure and its component layers into the recited shape(s) is a prima facie obvious selection of shape that does not distinguish the claimed product over the prior art.  See MPEP 2144.04.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cho, Hirayama, and Kondo, as applied to claim 3 above, and further in view of Tresse.  
Regarding claim 4, the teachings the cited prior art differ in that the taught integrated structure is not disclosed to include one or more coupling holes or slit flanges positioned as claimed.  However, as discussed above, Cho's product includes a metal layer adjoined to fiber-reinforced layers. Tresse further teaches a composite sheet for vehicle components and teaches to include protrusions (i.e. "flanges") on the surface of a metal sheet that is to be adjoined to a fiber-reinforced composite sheet (Abstract, 35).  During the joining of the metal sheet (20) and composite sheet (12), the protrusions pass through the composite sheet, thereby creating corresponding slits or "coupling holes", and then are bent substantially parallel to the sheet, thereby coming in close contact with the composite sheet (par. 13, 16, 52, 56, Fig. 3).  The interfaces between the two materials can be produced at the edge or middle of the composite part (par. 60). Tresse further teaches that the adjoined sheets can then be further processed in a mold and/or more easily handled with other machinery and that the taught connectors/connections reduce difficulties in such operations (par. 8, 30, 32).  Accordingly, it would have been obvious to one of ordinary skill in the art to include one or more protrusions, i.e. "flanges", on the metal sheet (i.e. first plate) of Cho and to allow the protrusions to pass through, thereby creating slits and/or coupling holes, and be folded over the composite sheet(s) (i.e. second plate(s)), as taught by Tresse in order to enhance bonding between the sheets of the structure and to eliminate/reduce difficulties encountered while handling or molding the structure.  It further would have been obvious to one of ordinary skill in the art to include the protrusion(s) and holes they form at any location(s) on the prior art structure, including in a location that will be molded to form a side region, in order to enhance the connections between the layers and improve handling and because Tresse indicates the connectors/connections can be placed anywhere on such structures.  As no particular structure is recited or defined for the claimed "slit flanges" or the "coupling holes", the protrusions of Tresse qualify as "slit flanges" and the openings they create/occupy qualify as "coupling holes".   

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cho, Hirayama, and Kondo, as applied to claim 3 above, and further in view of Bergman.
Regarding claim 4, the teachings the cited prior art differ in that the taught integrated structure is not disclosed to include one or more coupling holes or slit flanges positioned as claimed.  However, as discussed above, Cho's product includes overlapping and adjoined plates and is intended for a vehicle body.  Bergman further teaches a vehicle component including overlapping/adjoined plate parts that includes a first, lower plate (3) with tongues (17, "slit flanges") cut into it that extend through corresponding apertures (19) of a second, upper plate (1) (p. 1, ln. 5-15; Figs.1-3).  The tongues (17) are also fold over and come into contact (i.e. "close contact") with the second plate to form a mechanical interlock by the co-action of the two plates (col. 5, ln. 10-24).  Bergman teaches that the formed joint is substantially smooth on its upper side and that it is secured against both peeling and shearing (par. 6, 12-17).  Accordingly, it would have been obvious to one of ordinary skill in the art to include one or more tongues (i.e. "slit flanges") on the first plate that project into corresponding apertures and to fold over the second plate(s), as shown by Bergman, in Cho's product in order to create a mechanical interlock by the co-action between the plates and to form a smooth joint that is secured against both peeling and shearing.  It further would have been obvious to one of ordinary skill in the art to include the protrusion(s) and apertures at any location(s) on the structure, including in a location that will be molded to form side regions, in order to enhance the connections and incur the benefits taught by Bergman those locations on the product.

Response to Arguments
Applicant's arguments filed August 10, 2022 have been fully considered but they are not persuasive. 
Applicant has argued that none of the previously-cited prior art teaches an integrated structure including a fiber-reinforced composite comprising non-conductive fibers, particularly glass fibers, infiltrated with a non-conductive resin.  However, as discussed above, Cho teaches to use glass fibers in his composite layer and it would have been obvious to use a non-conductive resin, such as one of the polyamides disclosed by Hiramaya, for the reasons discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784